Howe, J.
The appellee moves to dismiss the appeal on the ground that the amount involved is less than five hundred dollars.
The suit is brought to recover four hundred and twenty-one dollars and sixty-three cents, and .about five, months’ interest, for curbing and gutter built in front of the defendant’s property, in Jefferson City, under a contract with the city adjudicated to plaintiff in pursuance of an ordinance; it being claimed that defendant is liable to plaintiff under the provisions of the act-of 1867. There was judgment for defendant, and plaintiff has appealed.
The question upon • this motion is whether the amount claimed is a tax, toll, or impost in the sense of article 74 of the Constitution, so as to give this court jurisdiction without regard to the amount involved.
The question must be answered in the negative. In the case of the City of Lafayette v. the Male Orphan Asylum, 4 An. p. 1, this court held that the amount demanded by the corporation as a contribution to the expense of paving sidewalks in front of the property of the Asylum was not a tax, and approved the doctrine laid down in the matter of the Mayor of New York, 11 John. 80, in which a similar decision was made. 1't will not be contended that the claim sued upon is a toll or impost. The appeal must therefore be dismissed.
It is therefore ordered that the appeal heroin be dismissed with costs.